 


110 HR 5136 IH: To amend the Harmonized Tariff Schedule of the United States to permit foreign jewelry manufacturers who purchase precious metals produced in the United States for use in the manufacture of jewelry abroad to pay import duties on the value of the imported jewelry articles less the value of all United States origin precious metals incorporated in the article.
U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5136 
IN THE HOUSE OF REPRESENTATIVES 
 
January 23, 2008 
Mr. Tiberi introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Harmonized Tariff Schedule of the United States to permit foreign jewelry manufacturers who purchase precious metals produced in the United States for use in the manufacture of jewelry abroad to pay import duties on the value of the imported jewelry articles less the value of all United States origin precious metals incorporated in the article. 
 
 
1.Certain articles of jewelry and parts thereof, of precious metals produced in the United States 
(a)In generalSubchapter II of chapter 98 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 



9802.00.70Articles of jewelry and parts thereof, of precious metal (as defined in note 4(a) to Chapter 71), if fabricated in whole or in part with precious metal that is a product of the United StatesA duty upon the value of the imported article, less the cost or value of such products of the United States (see U.S. note 4 of this subchapter)As provided for the imported articleA duty upon the full value of the imported article, less the cost or value of such products of the United States (see U.S. note 4 of this subchapter). 
(b)U.S. Note 4U.S. Note 4 to subchapter II of chapter 98 of the Harmonized Tariff Schedule of the United States is amended— 
(1)by amending the heading to read as follows:  
 
4.Articles assembled abroad with components produced in the United States or fabricated abroad with precious metals produced in the United States; 
(2)in the matter preceding paragraph (a), by striking headings 9802.00.80 and 9802.00.90 and inserting headings 9802.00.70 through 9802.00.90; and 
(3)in paragraph (a), by inserting or fabricated after assembled.  
(c)Effective dateThe amendments made by this section apply to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
